Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of October
17, 2014, between EnLink Midstream Operating, LP, a Delaware limited
partnership, and its affiliates (including, but not limited to, EnLink Midstream
GP, LLC, EnLink Midstream Manager, LLC, and their respective past, present and
future subsidiaries, affiliates, predecessors and successors, collectively,
“EnLink”), whose principal place of business is 2501 Cedar Springs Road, Dallas,
Texas 75201, and Joe A. Davis (“Employee”).

 

WHEREAS, effective as of September 17, 2014, Employee resigned as the Executive
Vice President, General Counsel and Secretary of EnLink, with such position
including duties and responsibilities of a legal and a non-legal nature;

 

WHEREAS, Employee is currently employed by EnLink and will continue to be
employed by EnLink until Employee ceases to be employed by EnLink (with the date
on which such employment ceases being referred to herein as the “Termination
Date” and the time period between the date of this Agreement and the Termination
Date being referred to herein as the “Transition Period”);

 

WHEREAS, EnLink will continue to provide Employee with Confidential Information
(as defined below) during the Transition Period; and

 

WHEREAS, Employee and EnLink desire to set forth the complete understanding and
agreement relating to Employee’s employment and cessation of employment with
EnLink.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the adequacy and sufficiency of which are hereby acknowledged, EnLink
and Employee hereby agree as follows:

 

1.                                      Severance Benefit.

 

a.                                      Treatment of Restricted Incentive
Units.  In consideration of Employee’s agreement to be bound by this Agreement,
42,415 of Employee’s Restricted Incentive Units previously awarded under the
EnLink Midstream GP, LLC Long-Term Incentive Plan, as amended to date (the “MLP
LTIP”), and 48,445 of Employee’s Restricted Incentive Units previously awarded
under the EnLink Midstream, LLC 2014 Long-Term Incentive Plan (the “GP LTIP”
and, together with the MLP LTIP, the “LTIPs”) will become fully vested and the
“Restriction Period” (as defined in the award agreements made pursuant to the
LTIPs) will terminate (collectively, the “Acceleration”) in accordance with the
applicable LTIP; provided, however, that as a condition to the Acceleration,
Employee must execute and not revoke the Release (as defined below).  The
parties hereto agree that 35,737 of Employee’s Restricted Incentive Units
previously awarded under the MLP LTIP and 30,738 of Employee’s Restricted
Incentive Units previously awarded under the GP LTIP will be forfeited.  A
tabular depiction of the foregoing treatment is set forth in Table A attached
hereto.

 

b.                                      Prorated Bonus.  In consideration of
Employee’s agreement to be bound by this Agreement, EnLink will pay Employee a
prorated bonus for the 2014 calendar year to the extent such bonus would have
otherwise been earned by Employee (had his employment not terminated) in
accordance with the applicable bonus arrangement that is currently in effect,
less all applicable withholdings and deductions (the “Prorated Bonus” and,
together with the Acceleration, the “Severance Benefit”); provided, however,
that as a

 

--------------------------------------------------------------------------------


 

condition to receiving the Prorated Bonus, Employee must execute and not revoke
the Release.  The Prorated Bonus, if any, will be equal to the bonus that would
have been earned by Employee (had his employment not terminated) in accordance
with the currently applicable bonus arrangement multiplied by a fraction (A) the
numerator of which is the number of calendar days Employee was employed by
EnLink in 2014 and (B) the denominator of which is 365. Employee agrees that any
amounts he owes to EnLink (including any amounts owed under this Agreement) will
be deducted from the Severance Benefit.

 

c.                                       Upon receipt of this fully executed
Agreement (and non-revocation of this Agreement for seven days following
Employee’s execution hereof) and subject to all other terms and conditions set
forth in this Agreement, (A) the Acceleration and the forfeiture will occur on
the 60th day following the Termination Date and (B) EnLink will pay Employee the
Prorated Bonus, if any, on the date that the bonus for the 2014 calendar year
would have been paid to Employee (had his employment not terminated) under the
currently applicable bonus arrangement; provided, however, that as a condition
to the Acceleration and Employee’s receipt of the Prorated Bonus, Employee must
execute and not revoke the Release.  The Severance Benefit represents the
exclusive amount to be paid to Employee by EnLink, in connection with or arising
out of Employee’s employment with EnLink and his termination of employment with
EnLink, and no further amounts shall be required for any items.  Said
consideration and the promises contained herein are made for the purpose of
purchasing the peace and goodwill between the parties.

 

2.                                      Non-Disparagement. In partial
consideration of the Severance Benefit, Employee covenants and agrees that, from
and after the date hereof through the date that is two years following the
Termination Date, he will not make any statements, whether written or oral,
disparaging EnLink or any of its officers, directors, or employees that could
reasonably be expected to be harmful to the interests of EnLink.  This covenant
shall not apply to any statement made in the context of any legal or regulatory
proceeding.  In agreeing not to make disparaging statements regarding EnLink or
its officers, directors or employees, Employee acknowledges that he is making a
knowing, voluntary and intelligent waiver of any and all rights he may have to
make disparaging comments about EnLink, including rights under the First
Amendment to the United States Constitution and any other applicable federal and
state constitutional rights.

 

3.                                      Confidential Information.

 

a.                                      Employee acknowledges that he has had
access to, and knowledge of, certain information and data that EnLink considers
confidential and that the release of such information or data to unauthorized
persons would be extremely detrimental to EnLink. In partial consideration of
the Severance Benefit, Employee hereby covenants and agrees that, from and after
the date hereof, without the prior written consent of EnLink, he will not
communicate, publish or disclose, to any person anywhere or use any Confidential
Information (as hereinafter defined). Employee will return to EnLink all
Confidential Information contained in any written or electronic form in
Employee’s possession or under Employee’s control promptly upon the Termination
Date and will not retain any copies thereof. For purposes hereof, the term
“Confidential Information” shall mean and may include, but is not limited to,
financial data and information, performance and operational information,
transaction-related information, including contract terms and contract-related
costs, billing data, customer lists and information, information related to
prospective customers and business, marketing and sales plans and related
information, business and operational plans, projects, developments, studies,
strategies, reports, and analyses, business models, practices, procedures,
processes, personnel related

 

2

--------------------------------------------------------------------------------


 

information, all non-public pricing and related information, including pricing
curves, guidelines, models and methodologies, communications plans, non-public
governmental-related filings, positions and reports; provided, however,
“Confidential Information” does not include (A) documents, data or information
in the public domain or that is otherwise generally known to EnLink’s
competitors (other than as a result of Employee’s breach of this provision) or
in the industry in which EnLink is engaged or may be engaged in the future, (B)
documents, data or information to which Employee has obtained access subsequent
to the Termination Date from other parties that, to Employee’s knowledge, do not
owe any non-disclosure obligation to EnLink and (C) personal know-how of
Employee obtained before or during his employment with EnLink relating to the
industry in which EnLink is now engaged or may be engaged in the future.

 

b.                                      The requirements of Section 3(a) shall
not apply to Confidential Information to the extent that Employee is required to
disclose such Confidential Information or other information pursuant to
applicable law, rule or regulation, judicial order, or legal process.  If
Employee is compelled by any such law, rule or regulation, judicial order, or
legal process to disclose any Confidential Information, then Employee, to the
extent not prohibited by applicable law, will promptly deliver written notice to
the General Counsel at EnLink, 2501 Cedar Springs Road, Suite 100, Dallas, Texas
75201 of such requirement, will use reasonable efforts to resist such compelled
disclosure, and will cooperate with EnLink in obtaining appropriate protective
order(s) for such compelled disclosure at EnLink’s sole cost and expense.  If
Employee is compelled to disclose Confidential Information as contemplated under
this Section 3(b) or EnLink waives compliance with the provisions of this
Agreement, then Employee may so disclose such Confidential Information or other
information without liability hereunder; provided, however, that, (A) to the
extent not prohibited by applicable law, Employee has given EnLink a reasonable
opportunity under the circumstances to review the text of such disclosure before
it is made, and (B) Employee uses its reasonable efforts (without the obligation
to incur any cost or expense) to obtain from the party to whom disclosure is
made written assurance that confidential treatment will be accorded to such
portion of the Confidential Information that is disclosed.

 

4.                                      Non-Compete.  In consideration of the
Severance Benefit, continued provision of Confidential Information during the
Transition Period and other good and valuable consideration, without EnLink’s
prior written consent (which will not be unreasonably withheld), Employee
covenants and agrees that, from the date hereof through the date that is six
months following the Termination Date, he will not own an interest in, manage,
operate, join, control, lend money or participate in, directly or indirectly, as
an officer, employee, partner, stockholder, consultant or otherwise, any person
or entity that competes with EnLink in any of the following activities:

 

a.                                      the purchasing, selling, brokering,
marketing, gathering, processing, treating, disposal, storage, stabilization,
fracking or transporting of natural gas, natural gas liquids, water, crude oil,
condensate or any derivative product thereof, from any well or other supply that
is located within a 10 mile radius of any pipeline, plant or other facility
owned by EnLink, or that, as of the Termination Date, was dedicated to EnLink
under contract, or that delivered gas or other hydrocarbon into, any plant,
equipment or facility owned, leased (as lessee or lessor) or operated by EnLink,
or for which EnLink is negotiating to purchase, is constructing, or assessing
the feasibility of acquiring or constructing as of the Termination Date
(including, for purposes of application of this provision in the State of
Louisiana, activities in those parishes listed on the attached Exhibit A); or

 

3

--------------------------------------------------------------------------------


 

b.                                      the selling, brokering or marketing of
any natural gas or other hydrocarbon to any end-use customers connected to any
plant, equipment or facility owned, leased (as lessee or lessor), operated, or
for which EnLink is negotiating to purchase, or as of the Termination Date, is
constructing or assessing the feasibility of acquiring or constructing.

 

Notwithstanding the above, the restrictions in this Section 4 shall cease to
apply if EnLink ceases to actively conduct business (disregarding any temporary
stoppages) in a specific area or with any specific producers or customers, or
abandons its intent to conduct business in an area or with certain producers or
customers.

 

Notwithstanding the above restrictions, ownership by Employee, as a passive
investment, of less than one half of one percent (0.5%) of the outstanding
securities of any organization with securities listed on a national securities
exchange or publicly traded in the over-the-counter market is not restricted and
is not a breach of the prohibitions in this Section 4.

 

Employee has carefully read and considered the provisions of this Section 4 and,
having done so, agrees that the restrictions set forth in this Section 4
(including the duration, scope of activity to be restrained and the geographical
scope) are fair and reasonable and are reasonably required for the protection of
the interests of EnLink and its officers, directors, employees, creditors,
partners, members and unitholders. Employee understands that the restrictions
contained in this Section 4 may limit his ability to engage in a business
similar to the business of EnLink, but acknowledges that he will receive
sufficiently high remuneration and other benefits from EnLink hereunder to
justify such restrictions.

 

5.                                      Non-Solicitation of Employees.  In
consideration of the Severance Benefit, continued provision of Confidential
Information during the Transition Period and other good and valuable
consideration, Employee covenants and agrees that, from the date hereof through
the date that is twelve months following the Termination Date, he will not,
whether for his own account or for the account of any other person or entity,
solicit, endeavor to entice or induce any employee or similar service provider
of EnLink to terminate such person’s employment or service with EnLink or to
accept employment or service with anyone else or interfere in a similar manner
with the business of EnLink.

 

6.                                      Remedies.  Employee agrees that a breach
of the provisions of Section 2, 3, 4 or 5: may cause immediate and irreparable
loss, damage and injury to EnLink; that damages for such a breach may be
exceedingly difficult, if not impossible, to estimate; and that EnLink may have
no adequate remedy at law.  Accordingly, Employee acknowledges that injunctive
relief may be appropriate relief for such breach in the discretion of the
court.  Employee further agrees that in the event that EnLink determines that
Employee has breached any term of Section 2, 3, 4 or 5, in addition to any other
remedies at law or in equity that EnLink may have available to it, EnLink may,
in its sole discretion, require that Employee repay to EnLink, within five (5)
business days of receipt of written demand therefor, an amount equal to the sum
of: (A) an amount equal to the Prorated Bonus, if any; plus (B) an amount equal
to the product of (i) the closing price of the common units of EnLink Midstream
Partners, LP on the trading day prior to the date on which the Acceleration
occurs multiplied by (ii) 42,415; plus (C) an amount equal to the product of (x)
the closing price of the common units of EnLink Midstream, LLC on the trading
day prior to the date on which the Acceleration occurs multiplied by (y) 48,445.

 

7.                                      Release.  As a condition to the
Acceleration and Employee’s receipt of the Prorated Bonus, if any, Employee must
execute and not revoke a general release of claims against EnLink in the form
set forth on Exhibit B attached hereto and incorporated herein by reference (the
“Release”). 

 

4

--------------------------------------------------------------------------------


 

Employee will have 45 days following the Termination Date to consider the
Release and seven days to revoke the Release after his execution thereof.

 

8.                                      Indemnification.  Notwithstanding the
foregoing or any other provision contained herein, this Agreement shall not
alter or reduce any rights, benefits or indemnification that Employee may be
entitled to receive, and Employee expressly does not waive any such rights,
benefits or indemnification, in connection with or pursuant to that certain
Indemnity Agreement by and between Employee and EnLink dated March 7, 2014, or
any provision of any EnLink entity’s formation documents or policies under which
Employee is provided indemnity by EnLink related to Employee’s service as an
officer, manager or director of any EnLink entity.

 

9.                                      Representations and Acknowledgments.

 

a.                                      Employee specifically acknowledges and
understands that, by executing this Agreement, Employee is waiving any and all
rights or claims that Employee may have, including, without limitation, those
arising out of his separation from EnLink and any claims, actions or causes of
action regarding any alleged wrongful termination by EnLink or discriminatory
treatment by EnLink.

 

b.                                      Employee relinquishes any right to
payment or benefits pursuant to any other oral or written agreement or
understanding between Employee and EnLink.  Employee further agrees that if
Employee receives any payment in excess of the amount to which he is entitled
under the terms and conditions of this Agreement, Employee will reimburse EnLink
for any such over-payment.

 

c.                                       Employee hereby acknowledges and
expressly warrants and represents for himself and his spouse, predecessors,
successors, assigns, heirs, agents, executors, administrators and legal
representatives that he (A) is legally competent to execute this Agreement,
(B) has not assigned, pledged, or otherwise in any manner, sold or transferred,
either by instrument in writing or otherwise, any right, title, interest, or
claim that Employee may have by reason of any matter described in this
Agreement, and (C) has the full right and authority to execute and enter into
this Agreement.

 

10.                               Complete Agreement.  In executing this
Agreement, Employee voluntarily accepts the consideration cited herein as
sufficient payment for the obligations stated herein and agrees that no other
promises or representations have been made to Employee by EnLink or any other
person purporting to act on behalf of EnLink, except as expressly stated
herein.  Employee states that he is not presently affected by any disability
that would prevent him from knowingly and voluntarily making the promises made
herein and that such promises are not made under duress, coercion or undue
influence.

 

11.                               Waiver.  Employee hereby waives all rights to
recall, reinstatement, employment, reemployment and past or future wages from
EnLink.

 

12.                               EnLink Property.  Employee agrees that he has
returned, or will return promptly any property owned by EnLink.

 

13.                               No Financial Planning or Tax Advice.  Employee
acknowledges and agrees that none of EnLink, its owners, affiliates, and their
respective officers, directors, partners, agents, employees (current and
former), successors, predecessors, and assigns (collectively, the “EnLink
Parties”) has given him any financial planning, tax or similar advice with
regard to the Severance Benefit.  Employee acknowledges further that he should
obtain advice from his own financial or tax

 

5

--------------------------------------------------------------------------------


 

advisor and that none of the EnLink Parties is responsible for, or obligated in
any way with respect to the financial, tax or similar effects relating in any
way to his decision to accept the Severance Benefit.  Employee shall be solely
responsible for all taxes for the Severance Benefit or compensation Employee
receives, and Employee will indemnify and defend EnLink in connection with any
tax liability for the Severance Benefit.

 

14.                               Inquiries.  Employee should direct all
employment-related inquiries to the SVP of Human Resources at EnLink, 2501 Cedar
Springs Road, Suite 100, Dallas, Texas 75201.  If EnLink receives such an
employment-related inquiry concerning Employee, EnLink will advise all inquiring
prospective employers that it is the corporate policy of EnLink to release only
the beginning dates of employment, ending dates of employment and positions
held.

 

15.                               Severability.  If any section, paragraph,
sentence, clause, or phrase contained in this Agreement shall become illegal,
null, or void, or shall be found to be against public policy, for any reason, or
shall be held by any court of competent jurisdiction to be illegal, null, or
void, or found to be against public policy, the remaining sections, paragraphs,
sentences, clauses, or phrases contained in this Agreement shall not be affected
thereby.

 

16.                               Waivers of Breaches.  One or more waivers of a
breach of any provision hereunder by any party to this Agreement shall not be
deemed to be a waiver of any proceeding or subsequent breach hereunder.

 

17.                               General.  The parties further represent that
they fully understand the terms of this Agreement and agree: (A) that no
promise, inducement, or agreement has been made between the parties other than
those specifically set forth in this Agreement; (B) that this Agreement contains
the entire agreement between the parties and may not be modified except by a
subsequent written agreement, executed by both parties, which specifically
evidences an intent to modify this Agreement; (C) that the terms of this
Agreement are contractual and not a mere recital; and (D) that this Agreement
shall be governed by the laws of the State of Texas.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENLINK MIDSTREAM OPERATING, LP

 

EMPLOYEE

By: EnLink Midstream Operating GP, LLC

 

 

 

 

 

 

 

 

By:

/s/ Barry E. Davis

 

/s/ Joe. A Davis

Name:

Barry E. Davis

 

Name: Joe A. Davis

Title: President and Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------


 

TABLE A

Restricted Incentive Unit Awards

 

 

 

Number of Restricted
Incentive Units

 

Identification
of Plan

 

Year
Scheduled
to Vest

 

Treatment
of Award

 

1.

 

18,360

 

MLP Plan

 

2015

 

Accelerate and Fully Vest

 

2.

 

24,038

 

GP Plan

 

2015

 

Accelerate and Fully Vest

 

3.

 

24,055

 

MLP Plan

 

2016

 

Accelerate and Fully Vest

 

4.

 

24,407

 

GP Plan

 

2016

 

Accelerate and Fully Vest

 

5.

 

35,737

 

MLP Plan

 

2017

 

Forfeit and Terminate

 

6.

 

30,738

 

GP Plan

 

2017

 

Forfeit and Terminate

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Parishes

 

SITE NAME

 

SITE TYPE

 

SYSTEM

 

Parish

Blue Water

 

Processing Plant

 

PNGL

 

Acadia

Eunice

 

Processing Plant

 

PNGL

 

Acadia

HWY 90 Pump Station

 

Pump Station

 

SLP

 

Acadia

Rayne

 

Processing Plant

 

PNGL

 

Acadia

Riverside

 

Processing Plant

 

PNGL

 

Ascension

Napoleonville

 

Storage

 

PNGL

 

Assumption

Sabine Pass

 

Processing Plant

 

PNGL

 

Cameron

Kickapoo

 

Compressor

 

LIG

 

DeSoto

Mansfield

 

Compressor

 

LIG

 

DeSoto

St Landry

 

Compressor

 

LIG

 

Evangeline

St. Landry

 

Processing Plant

 

LIG

 

Evangeline

New Iberia Pump Station

 

Pump Station

 

SLP

 

Iberia

Myrtle Grove

 

Compressor

 

LIG

 

Iberville

Plaquemine

 

Processing Plant

 

LIG

 

Iberville

Duson

 

Compressor

 

LIG

 

Lafayette

Red River

 

Compressor

 

LIG

 

Natchitoches

Boyce Trunkline

 

Compressor

 

LIG

 

Rapides

Kolin

 

Compressor

 

LIG

 

Rapides

LeCompte ANR

 

Compressor

 

LIG

 

Rapides

Master’s Creek

 

Processing Plant

 

LIG

 

Rapides

Armistead

 

Compressor

 

LIG

 

Red River

Pelican

 

Processing Plant

 

PNGL

 

St. Mary

Gibson

 

Processing Plant

 

LIG

 

Terrebonne

Old Cajun Pump Station

 

Pump Station

 

SLP

 

Vermilion

Cow Island

 

Processing Plant

 

PNGL

 

Vermillion

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Release

 

General Release

Joe A. Davis

 

This GENERAL RELEASE (the “Release”) is made and entered into as of the       
day of                       , 2014, by and between EnLink Midstream Operating,
LP, a Delaware limited partnership, and its affiliates (including, but not
limited to, EnLink Midstream GP, LLC, EnLink Midstream Manager, LLC, and their
respective past, present and future subsidiaries, affiliates, predecessors and
successors, collectively, “EnLink”), whose principal place of business is 2501
Cedar Springs Road, Dallas, Texas 75201, and Joe A. Davis (“Employee”). Employee
and EnLink are collectively referred to herein as the “Parties.”

 

WHEREAS, the Parties have entered into that certain Separation and Release
Agreement, dated                          , 2014 (the “Separation Agreement”),
which provides for certain benefits and severance payments in connection with
the termination of Employee conditioned upon Employee executing and not revoking
this Release;

 

WHEREAS, the Parties desire to provide for an orderly termination of the
employment relationship and to settle fully and finally all differences between
them and any and all claims and causes of action of any kind whatsoever which
Employee has or may have against EnLink as of the date of this Release.

 

NOW THEREFORE, in consideration of the benefits and other consideration set
forth in the Separation Agreement (the “Severance Benefit”) and the mutual
promises, covenants and agreements set forth below, and in full compromise,
release and settlement, accord and satisfaction, and discharge of all claims or
causes of action, known or unknown, possessed by or belonging to the Employee,
the Parties knowingly and voluntarily acknowledge, agree to and do represent and
warrant the following:

 

1.                                      Capitalized terms used, but not defined
herein, shall have the respective meanings assigned to them in the Separation
Agreement.

 

2.                                      Employee, for himself and his spouse,
heirs, agents, beneficiaries, executors, administrators, personal
representatives, successors, and assigns, hereby RELEASES, ACQUITS AND FOREVER
DISCHARGES, EnLink, its owners, affiliates, and their respective officers,
directors, partners, agents, employees (current and former), successors,
predecessors, and assigns (collectively referred to as the “Released Parties”),
of and from all claims, charges, complaints, liabilities, obligations, promises,
damages, demands, actions, causes of action, statutory rights, debts, suits,
contracts, agreements, accrued benefits or other liabilities of any kind or
nature whatsoever, direct or indirect in law or in equity, in contract or in
tort or otherwise, which Employee ever had or hereafter may have, against any of
the Released Parties, for or by reason of any matter, cause, or thing
whatsoever, or which may be based upon pre-existing acts, claims or events
occurring at any time which may result in future damages, including without
limitation all direct or indirect claims either for direct or consequential
damages of any kind whatsoever, including any state or federal common law or
statutory claims, and all other claims and rights, whether in law or equity
arising from or in any way connected with or related to Employee’s employment
with EnLink and/or Employee’s termination of employment with EnLink and any act
that has occurred on or before the date of this Agreement, including, but not
limited to, allegations of wrongful termination, breach of contract, promissory
estoppel, retaliatory discharge, discharge in violation of public policy,
intentional infliction of emotional distress, negligent infliction of emotional
distress, defamation, invasion of privacy, any violation of any federal, state,
or local law, including, but

 

10

--------------------------------------------------------------------------------


 

not limited to, any violation of Title VII of the Civil Rights Act of 1964; 42
U.S.C. §1981; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Sarbanes-Oxley Act, the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act of
1993; the Employee Retirement Income Security Act of 1974, or any other federal,
state or local employment law or civil or human rights law or other local, state
or federal law, regulation or ordinance, and any and all claims for severance
pay, vacation, vacation pay, bonus, any claim under any EnLink bonus plan,
incentive plan or benefits under any compensation or employee benefit plan,
program, policy, contract or other arrangement of EnLink, except for a group
health plan subject to COBRA, to the extent Employee properly elects and pays
for such COBRA continuation coverage.  It is the intention of the parties that
this general release by Employee will be construed as broadly as possible.

 

This Release specifically includes all claims or potential claims for age
discrimination or any other claim under the Age Discrimination in Employment Act
or the Older Workers Benefit Protection Act, as amended, 29 U.S.C. § 623 et seq.

 

3.                                      Employee specifically acknowledges and
understands that, by executing this Release, Employee is waiving any and all
rights or claims that Employee may have, including, without limitation, those
arising out of his separation from EnLink and any claims, actions or causes of
action regarding any alleged wrongful termination by EnLink or discriminatory
treatment by EnLink.

 

4.                                      Notwithstanding the foregoing or any
other provision contained herein, this Release shall not alter or reduce any
rights, benefits or indemnification that Employee may be entitled to receive,
and Employee expressly does not waive any such rights, benefits or
indemnification, in connection with or pursuant to that certain Indemnity
Agreement by and between Employee and EnLink dated March 7, 2014, or any
provision of any EnLink entity’s formation documents or policies under which
Employee is provided indemnity by EnLink related to Employee’s service as an
officer, manager or director of any EnLink entity.

 

5.                                      Upon receipt of this fully executed
Release, and subject to all other terms and conditions set forth in this Release
and the Separation Agreement, including the expiration of the revocation period,
EnLink will pay to Employee the Severance Benefit as provided in the Separation
Agreement.  Employee specifically acknowledges and understands that he would not
receive the monies and benefits specified in the Separation Agreement except for
his execution of this Release and the fulfillment of the promises in this
Release.

 

6.                                      Employee relinquishes any right to
payment or benefits pursuant to any other oral or written agreement or
understanding between Employee and EnLink.  Employee further agrees that if
Employee receives any payment in excess of the amount to which he is entitled
under the terms and conditions of this Release, Employee will reimburse EnLink
for any such over-payment.

 

7.                                      Employee acknowledges and agrees that
none of the Released Parties has given him any financial planning, tax or
similar advice with regard to the Severance Benefit.  Employee acknowledges
further that he should obtain advice from his own financial or tax advisor and
that none of the Released Parties are responsible for, or obligated in any way
with respect to the financial, tax or similar effects relating in any way to his
decision to accept the Severance Benefit.  Employee shall be solely responsible
for all taxes for Severance Benefit or compensation Employee receives, and
Employee will indemnify and defend EnLink in connection with any tax liability
for the Severance Benefit.

 

8.                                      Employee agrees that a breach of the
provisions of this Release may cause immediate and irreparable loss, damage and
injury to EnLink; that damages for such a breach may be exceedingly difficult,
if not impossible, to estimate; and that EnLink may have no adequate remedy at
law.

 

11

--------------------------------------------------------------------------------


 

Accordingly, Employee acknowledges that injunctive relief may be appropriate
relief for such breach in the discretion of the court.  Employee further agrees
that in the event that EnLink determines that Employee has breached any term of
this Release, in addition to any other remedies at law or in equity EnLink may
have available to it, EnLink may, in its sole discretion, require that Employee
repay to EnLink, within five (5) business days of receipt of written demand
therefor, an amount equal to the sum of: (A) an amount equal to the Prorated
Bonus; plus (B) an amount equal to the product of (i) the closing price of the
common units of EnLink Midstream Partners, LP on the trading day prior to the
date on which the Acceleration occurs multiplied by (ii) 42,415; plus (C) an
amount equal to the product of (x) the closing price of the common units of
EnLink Midstream, LLC on the trading day prior to the date on which the
Acceleration occurs multiplied by (y) 48,445.

 

9.                                      Nothing contained herein shall be
construed as an admission of liability by EnLink, any such liability being
expressly denied.

 

10.                               This Release includes and supersedes any and
all oral understandings, statements, promises or inducements that are related to
the terms of this Release. This Release cannot be changed orally and any changes
or amendments must be signed by all Parties affected by the change or amendment.

 

11.                               If any section, paragraph, sentence, clause,
or phrase contained in this Release shall become illegal, null, or void, or
shall be found to be against public policy, for any reason, or shall be held by
any court of competent jurisdiction to be illegal, null, or void, or found to be
against public policy, the remaining sections, paragraphs, sentences, clauses,
or phrases contained in this Release shall not be affected thereby.

 

12.                               One or more waivers of a breach of any
provision hereunder by any Party to this Release shall not be deemed to be a
waiver of any proceeding or subsequent breach hereunder.

 

13.                               Employee hereby acknowledges and expressly
warrants and represents for himself, his predecessors, successors, assigns,
heirs, executors, administrators and legal representatives that he (A) is
legally competent to execute this Release, (B) has not assigned, pledged, or
otherwise in any manner, sold or transferred, either by instrument in writing or
otherwise, any right, title, interest, or claim that Employee may have by reason
of any matter described in this Release, and (C) has the full right and
authority to execute and enter into this Release.

 

14.                               In executing this Release, Employee
voluntarily accepts the consideration cited herein as sufficient payment for the
full, final and complete release and other obligations stated herein and agrees
that no other promises or representations have been made to Employee by EnLink
or any other person purporting to act on behalf of EnLink, except as expressly
stated herein.  Employee states that he is not presently affected by any
disability that would prevent him from knowingly and voluntarily granting this
release and further states that the promises made herein are not made under
duress, coercion or undue influence.

 

15.                               By executing this Release, Employee
acknowledges that (A) Employee has been offered 45 days to consider the terms of
this Release, (B) EnLink advised Employee to consult with an attorney regarding
the terms of the Release, and that he has consulted with, or has had sufficient
opportunity to consult with, an attorney of his own choosing regarding the terms
of the Release, (C) Employee has read this Release and fully understands its
terms and their import, (D) except as provided by this Release, Employee has no
contractual right or claim to any or all of the benefits described herein or the
Severance Benefit, and that the consideration provided for herein is good and
valuable and of a kind to which Employee was not otherwise entitled,
(E) Employee is entering into this Release voluntarily, of his own free will,
and without any coercion, undue influence, threat or intimidation of any kind or
type

 

12

--------------------------------------------------------------------------------


 

whatsoever.  For a period of seven (7) days following the execution of this
waiver of rights under the Age Discrimination in Employment Act, Employee may
revoke this Release by delivering written notice to the SVP of Human Resources
at EnLink, 2501 Cedar Springs Road, Suite 100, Dallas, Texas 75201, and that the
Release shall not become effective until that seven day revocation period has
expired.

 

You have the option to sign this document in person before an EnLink Human
Resource Representative, or have your signature notarized and mail this release
to EnLink Midstream, Attention: Jennifer Johnson, 2501 Cedar Springs #100,
Dallas, Texas, 75201.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Release on the
         day of                       , 2014.

 

Employee:

 

Sign:

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

EnLink Midstream Operating, LP

By: EnLink Midstream Operating GP, LLC

 

 

 

 

 

By:

 

 

 

Name: Jennifer Johnson

 

 

Title: SVP Human Resources and Organizational Development

 

 

 

— or —

 

NOTARY ACKNOWLEDGMENT

 

STATE OF TEXAS

 

This instrument was acknowledged before me on the                      day of
                                , 2014 by                                       
 (name).

 

 

 

 

Notary Public, State of Texas

 

 

 

 

 

Notary’s printed name

 

 

 

Notary’s commission expires:                                            

 

[SEAL]

 

14

--------------------------------------------------------------------------------


 

Employment Separation Certificate

 

Waiver of 45 day Review Period

 

I entered into a Release with EnLink Midstream Operating, LP and its affiliates
dated                            (the “Release”).  I hereby acknowledge that:

 

(1) A blank copy of this Employment Separation Certificate was attached to the
Release when it was given to me for review. I have had more time to consider
signing this Certificate than the ample time I was given to consider signing the
Release. I understand that I did not have to wait the entire 45-day period to
sign the Release.

 

(2) I may revoke this Certificate within 7 days after I sign it. I was advised
to discuss the Release, including this Certificate, with an attorney before
executing either document.

 

(3) I will receive the severance payment and other consideration (the “Severance
Benefit”) contemplated by the Release and the Separation Agreement, dated
                  , 2014 (the “Separation Agreement”) only if I sign this
Certificate and do not revoke it within 7 days after I sign it.

 

(4) In exchange for the Severance Benefit, I hereby agree that this Certificate
will be a part of the Release and that the Release is to be construed and
applied as if I signed it on the day I signed this Certificate. This extends my
release of claims under the Release to any claims that arose during the
remainder of my employment through the date my employment ended.

 

(5) I understand that I have at least forty-five (45) days to consider and
execute the Release.  After careful consideration and/or consultation with
counsel, however, I have freely and voluntarily elected to execute the Release
before expiration of the forty-five (45) day period.

 

 

Date

 

 

 

 

 

Employee Signature

 

 

 

 

 

 

 

 

Print Name

 

15

--------------------------------------------------------------------------------